UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1603



ALBERT B. HAGER,

                                               Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-96-331-3)


Submitted:   April 30, 1998                    Decided:   May 21, 1998


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert B. Hager, Appellant Pro Se. Anne von Scheven, SOCIAL SECU-
RITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert B. Hager appeals the district court's order granting

the Appellee's motion for summary judgment in his claim for dis-

ability benefits. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Hager v. Apfel, No. CA-96-331-3
(S.D.W. Va. Apr. 11, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2